         Case 3:15-cr-00155-RNC Document 534 Filed 10/05/18 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

                                                       :
UNITED STATES OF AMERICA                               :
                                                       :
                                                       :
                       v.                              :       S3 No. 15-cr-00155 (RNC)
                                                       :
ROSS SHAPIRO and                                       :
MICHAEL GRAMINS                                        :       October 5, 2018
                                                       :

              SUPPLEMENTAL MEMORANDUM IN FURTHER SUPPORT OF
               ROSS SHAPIRO’S MOTION FOR RECONSIDERATION AND
                           MOTION FOR SEVERANCE

       Defendant Ross Shapiro respectfully submits this supplemental Memorandum in further

support of his (1) Motion for Reconsideration of the Court’s Order dated June 5, 2018 (Dkt.

522), and (2) Motion for Severance dated June 6, 2018 (Dkt. 505), which remain sub judice.

       With but one count of the nine-count Superseding Indictment remaining, the Court, at a

conference on June 7, 2018, encouraged the parties to meet and confer “with an eye toward a

resolution of the case.” 6/7/18 Hr’g Tr. at 32:19-23. Earlier, and in the June 5 Order itself, the

Court also raised the possibility of a civil resolution to the case. 8/2/16 Hr’g Tr. at 10:23-24;

11:25-12:1 (“What makes this a criminal case as opposed to a civil case? . . . Why not leave it to

[the alleged victims] to bring a civil action . . . ?”); see also Order dated June 5, 2018 (Dkt. 504)

at 9-10 (noting that “the defendants’ conduct might be better addressed through civil or

administrative proceedings” where “[o]thers who engaged in this conduct have been the subject

of civil enforcement proceedings or no enforcement proceedings at all”).

       In this vein, we respectfully supplement the factual record of the pending motions.

Specifically, with respect to the parallel civil action filed against Mr. Shapiro and his two

codefendants by the Securities and Exchange Commission (“SEC”) in the Southern District of
         Case 3:15-cr-00155-RNC Document 534 Filed 10/05/18 Page 2 of 4



New York in 2015, Mr. Shapiro and the SEC have now settled that action. Accordingly, on

October 3, 2018, the Honorable Richard Berman endorsed a final order resolving the action as to

Mr. Shapiro. See Final Judgment, SEC v. Shapiro, Case No. 15-cv-7045 (S.D.N.Y. Oct. 3,

2018), ECF. No. 138.

       Under the settlement, Mr. Shapiro will pay a $200,000 fine and is permanently enjoined

from violations of the securities laws. Also as part of the resolution, the SEC will issue a censure

and bar Mr. Shapiro from the securities industry for two years, with a right to re-apply.

       Although it is unconventional to negotiate with the SEC while a related criminal matter is

pending, Mr. Shapiro’s interest in resolving his case as soon as possible overrode conventional

strategy. For its part, the SEC, recognizing where this matter falls within the spectrum of

enforcement actions it has pursued in the nonagency RMBS secondary trading arena, agreed to a

resolution that is fully in line with the resolutions the SEC has reached with others similarly

situated in the SEC’s RMBS investigations.

       Mr. Shapiro continues to seek to resolve the single remaining open count in this case.

Thus, pursuant to the Court’s suggestion, counsel for Mr. Shapiro recently met with the senior

leadership of the U.S. Attorney’s Office regarding a potential resolution. With respect to

possible terms of such a resolution, the parties appear to be no closer to agreement than

previously.

                                              * * *

       Accordingly, for the reasons previously stated both in Mr. Shapiro’s Motion for

Reconsideration and Motion for Severance, Mr. Shapiro respectfully seeks an Order (a) granting

the Rule 29 Motion, or, alternatively, dismissing the remaining count of the Indictment as a

violation of Due Process; or, in the further alternative, (b) granting severance.



                                                  2
Case 3:15-cr-00155-RNC Document 534 Filed 10/05/18 Page 3 of 4



                               Respectfully submitted,

                               PETRILLO KLEIN & BOXER LLP

                               By: /s/ Guy Petrillo
                                  Guy Petrillo (CT19924)
                                  Joshua Klein (PHV07748)
                                  Amy Lester (PHV08919)
                                  655 Third Avenue, 22nd Floor
                                  New York, New York 10017
                                  Telephone: (212) 370-0330
                                  Facsimile: (315) 873-2015
                                  Attorneys for Ross Shapiro




                              3
         Case 3:15-cr-00155-RNC Document 534 Filed 10/05/18 Page 4 of 4



                                CERTIFICATION OF SERVICE

       I hereby certify that on October 5, 2018, a copy of foregoing Supplemental Memorandum

in Further Support of Ross Shapiro’s Motion for Reconsideration and Motion for Severance was

filed electronically and served by mail on anyone unable to accept electronic filing. Notice of

this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system

or by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic

Filing. Parties may access this filing through the Court’s CM/ECF System.

Dated: New York, New York
       October 5, 2018

                                                       /s/ Leonid Sandlar
                                                       Leonid Sandlar (PHV07700)
                                                       655 Third Avenue, 22nd Floor
                                                       New York, New York, 10017
                                                       Telephone: (212) 370-0330
                                                       Facsimile: (315) 873-2015
                                                       lsandlar@pkbllp.com




                                                  4
